DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is currently amended. Claims 2-8 are cancelled. Claims 9-19 are newly added. Currently claims 1 and 9-19 are currently under review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  grammatical errors.  Appropriate correction is required. The following is suggested.
Claims 10-14, line 2: “… wherein the icon state 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub. No.: US 2019/0146625 A1) in view of Kawai et al. (Pub. No.: US 2017/0153712 A1) hereinafter referred to as Kawai in view of Robert et al. (Pub. No.: US 2018/0067557 A1) hereinafter referred to as Robert.
With respect to Claim 1, Zhu teaches a touch input device (fig. 2; ¶44) comprising: a touch screen (fig. 2; ¶31); and a processor (¶62); wherein in response to a first touch time information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (¶31, “After detecting that the pressure values are continuously applied for a predetermined pressing time t1, a plurality of display levels may be defined correspondingly as the pressure values increase, and the display size and displayed content items of the corresponding window are defined for each display level, thereby establishing a one-to-one correspondence relationship between the display levels of the windows of the plurality of applications and the pressure values applied on the icons of the plurality of applications”; ¶44-47).
Zhu does not teach the touch input device controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input device of Zhu, which controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
wherein after the icons included in the first and second regions are changed, in response to a second touch time information of the touch continuously inputted to the first region, the processor controls to execute an operation corresponding to the second touch time information, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is information held in the first region for a second time or longer, and wherein the second time is a longer time than the first time.
Robert teaches a touch input device (fig. 1A; ¶68) comprising: a touch screen (fig. 1A, item 112; ¶68); and a processor (fig. 1A, item 120; ¶81); wherein in response to a first touch time information of a touch input to a first region (fig. 5UU; ¶311), the processor controls to change a size of the email included in the first region (fig. 5UU, item 592 changes to 593; ¶313, expands to display a preview of information), in response to a second touch time information of the touch continuously inputted to the first region (¶314-315), the processor controls to execute an operation corresponding to the second touch time information (¶315, “the characteristic intensity of user input 591 crossing deep press threshold intensity IT.sub.D, user interface 590d illustrates display of e-mail 592 (e.g., the preview of content of e-mail 592 expands to a full screen display of e-mail 592)”), wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer (fig. 5UU, the email 592 at t0 is pressed to expand to 593 at t2, where t2 is a first time), wherein the second touch time information is information held in the first region for a second time or longer (fig. 5UU, the email 593 at t2 is continuously pressed to t3 in which the operation of fully expanding it is executed), and wherein the second time is a longer time than the first time (fig. 5UU, t3 is greater than t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined touch input device of Zhu and Kawai, such that after the icons (¶6). 
With respect to Claim 9, Zhu teaches a touch input method (fig. 1; ¶29) comprising: changing a size of an icon included in a first region on a touch screen (fig. 1, S12 to S13; ¶31; ¶44-47).
Zhu does not mention changing a transparency of at least one icon included in a second region in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, which controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
 executing an operation corresponding to a second touch time information in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first and second regions are changed, wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer, wherein the second touch time information is information held in the first region for a second time or longer, and wherein the second time is a longer time than the first time.
Robert teaches a touch input device (fig. 1A; ¶68) and a method (figs. 6A to 6D) comprising: a touch screen (fig. 1A, item 112; ¶68); and a processor (fig. 1A, item 120; ¶81); wherein in response to a first touch time information of a touch input to a first region (fig. 5UU; ¶311), the processor controls to change a size of the email included in the first region (fig. 5UU, item 592 changes to 593; ¶313, expands to display a preview of information), in response to a second touch time information of the touch continuously inputted to the first region (¶314-315), the processor controls executing an operation corresponding to a second touch time information in response to the second touch time information of the touch continuously inputted to the first region after the icon included in the first is changed (¶315, “the characteristic intensity of user input 591 crossing deep press threshold intensity IT.sub.D, user interface 590d illustrates display of e-mail 592 (e.g., the preview of content of e-mail 592 expands to a full screen display of e-mail 592)”), wherein the first touch time information is information in which the touch is maintained in the first region for a first time or longer (fig. 5UU, the email 592 at t0 is pressed to expand to 593 at t2, where t2 is a first time), wherein the second touch time information is information held in the first region for a second time or longer (fig. 5UU, the email 593 at t2 is continuously pressed to t3 in which the operation of fully expanding it is executed), and wherein the second time is a longer time than the first time (fig. 5UU, t3 is greater than t2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined touch input method of Zhu and Kawai, such that after the icons (¶6). 
With respect to Claim 10, claim 9 is incorporated, Zhu does not mention wherein the icon state changing changes a number of the at least one icon included in a second region.
Kawai teaches an input method (figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172); wherein the icon state changing changes a number of the at least one icon included in a second region (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, wherein the icon state changing changes a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 11, claim 9 is incorporated, Zhu does not mention wherein the icon state changing changes a color of the at least one icon included in the second region.
(figs. 12-13, 18A, 18B, 18C; ¶124; ¶134) comprising: in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, changing a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and changing a transparency of at least one icon included in the second region, in response to a first touch time information of a touch input to the first region, wherein the second region is a region other than the first region on the touch screen (fig. 19; ¶172); wherein the icon state changing changes a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input method of Zhu, wherein the icon state changing changes a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 12, claim 9 is incorporated, Zhu teaches wherein the icon state changing changes an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
With respect to Claim 13, claim 9 is incorporated, Zhu teaches wherein the icon state changing changes a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 14, claim 9 is incorporated, Zhu teaches wherein the icon state changing changes a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).
With respect to Claim 15, claim 1 is incorporated, Zhu does not mention wherein the processor controls to change a number of the at least one icon included in the second region.
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172); wherein the processor controls to change a number of the at least one icon included in a second region (fig. 19 (b); fig. 24B; ¶172, “the adjacent button is hidden”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input device of Zhu, wherein the processor controls to change a number of the at least one icon included in a second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
With respect to Claim 16, claim 1 is incorporated, Zhu does not teach wherein the processor controls to change a color of the at least one icon included in the second region (¶172).
Kawai teaches an input device (figs. 1-4) comprising a processor (fig. 1-4, item 4; ¶76); wherein in response to a first touch information of a touch input to a first region including at least one icon on the touch screen, the processor controls to change a size of the icon included in the first region (fig. 7A, (a), (b), and (c); ¶104-105) and controls to change a transparency of at least one icon included in the second region, which is a region other than the first region on the touch screen (fig. 19; ¶172);  wherein the processor controls to change a color of the at least one icon included in the second region (¶172, “thinning the color”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch input device of Zhu, wherein the processor controls to change a color of the at least one icon included in the second region, as taught by Kawai so as to improve the operability of the touch input device for inputting information by pressing a button (¶69). 
Claim 17, claim 1 is incorporated, Zhu teaches wherein the processor controls to change an arrangement of the at least one icon included in the second region (fig. 2, when A1 and B1 change to A2 and B2 some of the other window icons are moved).
With respect to Claim 18, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a size of the at least one icon included in the second region (fig. 2, changing A1 to A2 changes B1 from a larger size to a smaller size shown as B2; ¶44-47).
With respect to Claim 19, claim 1 is incorporated, Zhu teaches wherein the processor controls to change a shape of the at least one icon included in the second region (fig. 2, the shape of B1 changes from a rectangle to a square B2 as the shape of A1 changes to A2; ¶44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V LUI/              Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621